Cardona, P. J.
Appeal from a judgment of the Supreme Court (Lahtinen, J.), entered March 9, 2000 in Franklin County, which denied petitioner’s application for a writ of habeas corpus, in a proceeding pursuant to CPLR article 70, without a hearing.
Following an October 1998 hearing at which he was denied release on parole, petitioner commenced this habeas corpus proceeding claiming that the Board of Parole erred in denying his request because he had obtained an order of conditional parole for deportation only. Inasmuch as petitioner reappeared before the Board in October 2000 and his request for parole was again denied, his appeal is now moot and must be dismissed (see, Matter of Estabrook v Travis, 273 AD2d 694; Matter of Atkins v New York State Bd. of Parole, 273 AD2d 656).
Mercure, J. P., Crew III, Peters and Spain, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.